      Case 1:17-cv-01975-ALC-SDA Document 91 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ϮͬϭϮͬϮϬϮϭ
 George Piligian, M.D.,

                                 Plaintiff,
                                                           1:17-cv-01975 (ALC) (SDA)
                   -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Ichan School of Medicine at Mount Sinai,                  SETTLEMENT CONFERENCE

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, March 4, 2021 at 10:00 a.m. The settlement shall proceed by telephone unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              February 12, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
